      Case 1:20-cv-03566-DLC Document 22 Filed 05/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 PAMELA GELLER,                          :
                                         :
                          Plaintiff,     :            20cv3566 (DLC)
                -v-                      :
                                         :         MEMORANDUM OPINION
 BILL DE BLASIO, individually and in     :             AND ORDER
 his official capacity as Mayor, City    :
 of New York, New York, and              :
 DERMOT SHEA, individually and in his    :
 official capacity as Police             :
 Commissioner, City of New York, New     :
 York,                                   :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On May 14, 2020, Towaki Komatsu filed a pro se motion to

intervene in this case pursuant to Rule 24(b)(1)(B), Fed. R.

Civ. P., which permits, at a court’s discretion, intervention

where the intervenor “has a claim or defense that shares with

the main action a common question of law or fact.”         A court has

“broad discretion” to permit or deny a motion to intervene

brought pursuant to Rule 24(b)(1).      Catanzano by Catanzano v.

Wing, 103 F.3d 223, 234 (2d Cir. 1996).       To be granted

intervention by permission,

     an applicant must (1) timely file an application, (2)
     show an interest in the action, (3) demonstrate that
     the interest may be impaired by the disposition of the
     action, and (4) show that the interest is not
     protected adequately by the parties to the action.
      Case 1:20-cv-03566-DLC Document 22 Filed 05/15/20 Page 2 of 3



Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir. 2014)

(citation omitted).     “[F]ailure to satisfy any one of these four

requirements is a sufficient ground to deny the application.”

Id. (citation omitted).

     Komatsu’s May 14 motion to intervene is denied.1         Komatsu’s

dispute with the defendants concerns incidents in which Komatsu

alleges that the staff of New York City Mayor Bill de Blasio

(the “Mayor”) prevented Komatsu from protesting the Mayor at

meetings and public hearings that took place years before the

outbreak of the COVID-19 pandemic, which prompted the executive

orders and policies challenged by the plaintiff in this action.

Simply put, Komatsu’s allegations do not arise from the Mayor’s

Executive Order of March 25, 2020 and its restriction on non-

essential gatherings.     As such, Komatsu’s intervention will not

contribute to the development of the underlying suit or to the

just and equitable adjudication of the plaintiff’s claim for

relief.   Moreover, Komatsu has not shown that the issues raised

in the plaintiff’s complaint will not be adequately protected by

the plaintiff who brought this action.       Indeed, Komatsu’s motion

to intervene does not address this factor at all.




1 In the alternative, Komatsu has requested to appear as an
amicus curiae. This request is also denied.

                                    2
         Case 1:20-cv-03566-DLC Document 22 Filed 05/15/20 Page 3 of 3



    Komatsu’s May 14, 2020 motion to intervene is therefore

denied.

Dated:       New York, New York
             May 15, 2020


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                       3
